DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/01/2022 have been fully considered and are persuasive in part.
Applicant’s arguments and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) with respect to the limitation “processing unit” are not persuasive.  Applicant has not shown or cited any structure associated with “processing unit” that is capable of performing the claimed function (processing).  However, Applicant has cancelled the limitation “processing unit” from the claims, so the rejection is withdrawn.
The Examiner further notes that, in Applicant’s arguments to show that “processing unit” is structurally supported by the originally-filed disclosure, Applicant makes reference to the structure comprising the “processing machine.” 
The Examiner responds that “processing machine” was not cite as invoking 35 U.S.C. 112(f).
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102(a)(1) of Claims 1-13 is withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of Kirykowicz (US 7,198,452).

Drawings
The drawings were received on 06/01/2022.  These drawings are accepted.
However, upon further review of Applicant’s original filing, additional errors have been identified and cited below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “4”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference characters “4” and “12” are associated with “processing machine.”  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 has been amended to read “the lifting unit has at least one hydraulically or pneumatically
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting unit,” “workpiece pick-up device,” “guide element,” and “storage apparatus.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoenigmann (US 4,002,332) in view of Kirykowicz (US 7,198,452).
Hoenigmann discloses;
Claim 1. A processing machine comprising a storage apparatus (18), a work piece handling apparatus (20, 40, and 56), and a processing table (58) which has a workpiece supporting plane, the workpiece handling apparatus for handling at least one workpiece, the workpiece handling apparatus comprising a lifting unit (62 and 64) and a gripping unit (20), wherein the gripping unit performs a displacement movement parallel to at least a first direction (horizontal), and the gripping unit has a workpiece pick-up device (34) which is configured to enter into a reversible, force-based or form-fitting connection with at least one workpiece, wherein the gripping unit is configured so that the workpiece pick-up device can perform a displacement movement parallel to a second direction (vertical) which is different from the first direction, and the lifting unit has at least one guide element (60) which is configured to perform a displacement movement parallel to the second direction, and which is additionally configured to limit at least one degree of freedom of movement of the at least one workpiece (Col. 1-2 and Fig. 1-3).  
Claim 2. The processing machine according to claim 1, wherein the second direction is oriented parallel to the direction of gravity or has a component that is oriented parallel to the direction of gravity.  
Claim 3. The processing machine according to claim 1, wherein the at least one guide element comprises at least one guide roller (60) (Col. 2 and Fig. 1).  
Claim 4. The processing machine according to claim 1, wherein the workpiece pick-up device is in the form of a vacuum gripper or clamping gripper (Col. 2 and Ln. 28-30).  
Claim 5. The processing machine according to claim 1, wherein the gripping unit or the lifting unit has at least one hydraulically or pneumatically (interpreted as “the lifting unit has at least one hydraulic or pneumatic actuator”) (hydraulically or pneumatically is implicitly disclosed by “cylinder 30” and “piston 32”; Col. 2, Ln. 25-31).  
Claim 6. The processing machine according to claim 1, wherein the gripping unit and the lifting unit have a common control unit (implicitly disclosed by the term “automatic”) which is capable of controlling a first displacement speed (implicitly disclosed in that it changes position over time) of the workpiece pick- up device and the a second displacement speed (implicitly disclosed in that it changes position over time) of the at least one guide element, and which is adapted to make possible an operating state in which the component oriented parallel to the second direction with the first displacement speed and the component oriented parallel to the second direction with the second displacement speed are identical.  
Claim 7. A processing machine for handling a workpiece, the processing machine, comprising; a workpiece handling apparatus (20, 40, and 56) comprising a lifting unit (62 and 64) and a gripping unit (20), wherein the gripping unit performs a displacement movement parallel to at least a first direction (horizontal), and the gripping unit has a workpiece pick-up device (34) which is configured to enter into a reversible, force-based or form-fitting connection with at least one workpiece, wherein the gripping unit is configured so that the workpiece pick-up device can perform a displacement movement parallel to a second direction (vertical) which is different from the first direction, and the lifting unit has at least one guide element (60) which is configured to perform a displacement movement parallel to the second direction, and which is additionally configured to limit at least one degree of freedom of movement of the at least one workpiece; a storage apparatus (18) for storing at least one workpiece, wherein in the case of multiple workpieces they are arranged on the storage apparatus; and a processing table (58) which has a workpiece supporting plane (Col. 1-2 and Fig. 1-3).
Claim 8. The processing machine according to claim 7, wherein the storage apparatus is configured so that the at least one workpiece can be moved parallel to the second direction (Fig. 1).  
Claim 9. The processing machine, according to claim 7 wherein the machine is configured to perform a displacement movement parallel to the first direction (Col. 1-3 and Fig. 1-3).  
Claim 11. Processing machine according to claim 9, wherein the processing table has a first boundary contour (vertical projection of pads on top of 62) and the at least one guide element has a second boundary contour (vertical projection of plurality of 60), wherein the first boundary contour is defined as a vertical projection of the processing table into the workpiece supporting plane, and the second boundary contour is defined as a vertical projection of the at least one guide element into the workpiece supporting plane, wherein the first boundary contour and the second boundary contour overlap, or the second boundary contour is enclosed completely by the first boundary contour (Fig. 1).  
Claim 12. A method for batch processing workpieces using a processing machine (10) according to claim 7, the method comprising the steps: 
1) displacing the workpiece pick-up device until it is in a position in which it is able to enter into a reversible, force-based or form-fitting connection with at least one workpiece which is stored in or on the storage apparatus (Col. 2 and Fig. 1); 
2) producing a force-based or form-fitting connection between the workpiece pick-up device and at least one workpiece (Col. 2 and Fig. 1); 
3) displacing the at least one guide element until it is in a position in which it is tangential to a surface of the workpiece that is facing the processing table (Col. 2 and Fig. 1); 
4) displacing the workpiece pick-up device and the at least one workpiece connected thereto by a force-based or form-fitting connection, wherein the displacement movement is oriented parallel to the first direction (Col. 2 and Fig. 1); 
5) simultaneously displacing the workpiece pick-up device and the at least one guide element parallel to the second direction until the at least one workpiece touches the workpiece supporting plane of the processing table (Col. 2-3 and Fig. 1-3); 
6) releasing the force-based or form-fitting connection between the workpiece pick-up device and the at least one workpiece (Col. 3 and Fig. 2); 
7) fastening the at least one workpiece to the processing table (Fig. 7); and 
8) processing the at least one workpiece; wherein the order of the steps can be varied, and wherein the acute angle which the at least one workpiece encloses with the workpiece supporting plane during steps 1) to 8) assumes a value between 0 and 450 (Col. 2-3 and Fig. 1-3).  
Claim 13. The method according to claim 12, further comprising the step: displacing the next workpiece to be processed, parallel to the second direction, while it is stored in or on the storage apparatus (Col. 2).  
	Hoenigmann does not recite;
Claims 1 and 7. The lifting unit can be recessed completely in the processing table.
	However, Kirykowicz discloses a processing machine (Fig. 1) for handling a workpiece (102), the processing machine, comprising; a processing table (106) and a lifting unit (108) (Col. 3 and Fig. 1), and further teaches that the lifting unit can be recessed completely in the processing table (Col. 4-5, Ln. 65-67 and 1-3 respectively, and Fig. 1).
Therefore, in view of kirykowicz’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hoenigmann’s processing table and lifting unit so that the lifting unit could be recessed completely in the processing table so that the lifting unit could lift only the workpiece and not the entire processing table.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenigmann in view of Kirykowicz, and further in view of Dangelewicz (US 2009/0152798).
Hoenigmann discloses the method further comprising the steps: 
1) producing a force-based or form-fitting connection between the workpiece pick-up device and at least one processed workpiece (Col. 2 and Fig. 1); 
Hoenigmann does not recite; the workpiece pick-up device is displaceable parallel to a third direction, wherein the third direction is different from the first direction and the second direction, and wherein the processing machine comprises a second storage apparatus.
	However, Dangelewicz discloses a method for batch processing workpieces with a processing machine (20) comprising a storage apparatus (22), a gripping unit (26), the gripping unit performs a displacement movement parallel to at least a first direction (103), and the gripping unit has a workpiece pick-up device (90) which is configured to enter into a reversible, force-based or form-fitting connection with at least one workpiece, the gripping unit is configured so that the workpiece pick-up device can perform a displacement movement parallel to a second direction (vertical), and further discloses the workpiece pick-up device is displaceable parallel to a third direction (100), wherein the third direction is different from the first direction and the second direction, and wherein the processing machine comprises a second storage apparatus (34) (Par. 0019-0052 and Fig. 1-2).
Therefore, in view of Dangelewicz’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hoenigmann’s method for batch processing workpieces to include providing a means for the workpiece pick-up device to be displaceable parallel to a third direction, and to include a second storage apparatus to increase workpiece throughput.
	Hoenigmann, as modified by Dangelewicz, is capable of;
2) simultaneously displacing the workpiece pick-up device and the at least one guide element parallel to the second direction; 
3) simultaneously displacing the workpiece pick-up device and the at least one processed workpiece connected thereto by a force-based or form-fitting connection parallel to the third direction R3, wherein the at least one processed workpiece is stored on or in the second storage apparatus when the displacement movement is complete.   

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652